UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: REGINALD L. FRAZIER,              
                                                 No. 02-2400
                           Petitioner.
                                         
In Re: REGINALD L. FRAZIER,              
                                                 No. 02-2403
                           Petitioner.
                                         
               On Petitions for Writ of Mandamus.
                   (CA-02-39-4, CA-02-29-5)


REGINALD L. FRAZIER,                     
               Petitioner-Appellant,
                 v.
                                                 No. 02-6641
J. B. FRENCH; LOFTIN,
Superintendent; MAUREEN MURRAY,
             Respondents-Appellees.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                       (CA-02-29-5-MC-BO)

                      Submitted: March 25, 2003

                       Decided: April 25, 2003

    Before WILKINS, Chief Judge, MOTZ, Circuit Judge, and
              HAMILTON, Senior Circuit Judge.
2                            IN RE: FRAZIER
Nos. 02-2400 and 02-2403 petitions denied and No. 02-6641 affirmed
by unpublished per curiam opinion.


                              COUNSEL

Reginald L. Frazier, Appellant Pro Se. Sandra Wallace-Smith, Assis-
tant Attorney General, Clarence Joe DelForge, III, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   These three proceedings, filed by Reginald Frazier, involve a 1989
order of the North Carolina State Disciplinary Hearing Committee
disbarring Frazier. In No. 02-6641, Frazier appeals from an order of
the district court denying his request to be reinstated to the federal bar
of the Eastern District of North Carolina. In Nos. 02-2400 and 02-
2403, Frazier petitions this court for writs of mandamus vacating the
1989 order of disbarment and enjoining further enforcement of that
order.

   In No. 02-6641, the district court denied Frazier’s request for rein-
statement to the federal bar on the ground that Frazier had not estab-
lished he had been reinstated by the North Carolina State Bar. Frazier
argues on appeal that recent litigation in state court has invalidated
the 1989 order disbarring him. However, an examination of the state
decisions in question reveals that they did not deal with the 1989 and
1990 orders of disbarment but with 1995 contempt convictions. Fed-
eral courts have inherent authority to control admission of attorneys
to their bars. In re Morrissey, 305 F.3d 211, 224 (4th Cir. 2002).
                            IN RE: FRAZIER                           3
Members in good standing of the bar of the Supreme Court of North
Carolina are eligible for admission to the bar of the Eastern District
of North Carolina. Local Civil Rule 83.1(b), EDNC. The district court
rejected Frazier’s request for reinstatement on the ground that Frazier
was unable to establish membership in that bar. As the district court
acted in accordance with its rules, we affirm.

   In Nos. 02-2400/2403, Frazier seeks writs of mandamus directed to
state officials and courts. Mandamus relief is available only when the
petitioner has a clear right to the relief sought. See In re First Fed.
Sav. & Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988). Mandamus is
a drastic remedy and should only be used in extraordinary circum-
stances. See Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). Mandamus
may not be used as a substitute for appeal. See In re United Steel-
workers, 595 F.2d 958, 960 (4th Cir. 1979). This court does not have
jurisdiction to grant mandamus relief against state officials, see Gur-
ley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th
Cir. 1969), or to review state court orders, see District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). Thus, the
relief sought by Frazier is not available by way of mandamus.

   Accordingly, in No. 02-6641, we affirm the decision of the district
court. We deny Frazier’s motions to expedite the appeal, to remand
the case, to vacate an order of this court and to recuse the Clerk, and
to strike a document. In Nos. 02-2400/2403, we deny the petitions for
mandamus. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                          Nos. 02-2400/2403 - PETITIONS DENIED

                                             No. 02-6641 - AFFIRMED